Citation Nr: 1124677	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-43 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The Veteran's hypertension was not shown to have been present in service or within a year thereafter and was not shown to have been caused or aggravated by a service connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in service, nor may it be presumed to have been incurred therein, nor is it due to a service connected disability including a psychiatric disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in March 2010 that explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a disability on a secondary basis and explained the manner whereby VA assigns ratings and effective dates for service connected disabilities. 

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence necessary to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and a written statement from the Veteran's primary care doctor.  The Veteran was also afforded a VA examination to determine the etiology of his hypertension.  That examination was comprehensive, and the rationale set forth therein was well supported.  Therefore, the Board finds the examination to be adequate for rating purposes.  

For the reasons set forth above, the Board finds that VA satisfied its duties pursuant to the VCAA in this case. 

 Service connection

The Veteran contends that his hypertension was caused by his service connected disabilities.  The Veteran is presently service connected for depressive neurosis with chronic eczematoid dermatitis, rated 100 percent disabling, and postoperative residuals of cyst over apices of teeth #9 and #10, rated 0 percent disabling.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records do not show any complaints of, or treatment for, hypertension.  The Veteran's blood pressure was recorded as 120/80 on his separation examination dated in January 1970.  The Veteran denied any present or history of high or low blood pressure on a "Report of Medical History" that he prepared in conjunction with that examination.

Available medical records first show a diagnosis of hypertension in April 1993.

The Veteran submitted a letter from his primary care doctor dated in March 2010.  The Veteran's primary care doctor wrote that the Veteran was 100% service connected for dysthymic disorder and had multiple medical problems, including hypertension which had been diagnosed since October 2003, all of which were related to his service connected disabilities. 

The Veteran was afforded a VA examination in May 2010.  At that time he reported that he was first diagnosed with hypertension in his late 20s, around 1980.  However the Veteran's primary care doctor stated that the Veteran was first diagnosed with hypertension in October 2003.  VA treatment records show that the Veteran was being treated for hypertension in February 2000.  The course since onset was stable.  The Veteran's hypertension was treated with an ACE inhibitor and thiazide diuretics.  There were no side effects of current treatment.  There was no history of any hypertensive related diseases.  A cardiac examination was normal.  Blood pressure readings were 118/82, 116/64, and 138/78.  

The examiner concluded that the Veteran's hypertension was less likely than not caused by or a result of his psychiatric disorder.  The examiner noted that the Veteran had many other risk factors for hypertension including race, age, being overweight, and being a former smoker.  The Veteran reported that he smoked 2 to 3 packs of cigarettes per day for 18 years.  Smoking was most likely the number 1 risk factor for the Veteran's hypertension.

On his VA Form 9 dated in October 2010 the Veteran contended that his primary care doctor told him that his hypertension was due to his psychiatric disorder.  

The evidence does not show that it is at least as likely as not that the Veteran's hypertension is related to his service or to a service connected disability.  Hypertension was not shown to have been present in service and there is no evidence that this condition existed within the 1 year presumptive period after service.  The weight of the evidence is against a finding that the Veteran's hypertension is caused or aggravated by his psychiatric disorder.  While the Veteran's primary care physician opined that all of the Veteran's medical problems, including hypertension, were caused by his dysthymic disorder, he gave no rationale whatsoever for his conclusion.  As such, his opinion has very little probative value.  In contrast, the VA examiner assessed the Veteran's risk factors in determining the most likely cause for the Veteran's hypertension.  After taking into account the Veteran's race, age, weight, and history of smoking, she determined that it was less likely than not that the Veteran's hypertension was due to his psychiatric disorder.  Rather, the greatest risk factor for hypertension was the Veteran's history of smoking.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


